DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 April 2021 has been entered.

Currently claims 1-20 are pending and have been examined.

 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill (US20140032617 A1) in view of O'Neill (US 20040123299 A1).
Regarding claim 1, Stanfill teaches: A system comprising: a non-transitory memory storing instructions (Each such computer program is preferably stored on or downloaded to a computer-readable storage medium (e.g., solid state memory or media, or magnetic or optical media) of a storage device accessible by a general or special purpose programmable computer, for configuring and operating the computer when the storage device medium is read by the computer to perform the processing described herein. [0222]); and a processor configured to execute the instructions to cause the system to: (at least one processor configured to process [0021]); in response to a determination that data is available for processing, retrieve a decision structure of the data (at least some collections forming a directed acyclic graph [0022]); determine, from the data, nodes of the decision structure, the (nodes representing respective relational expressions associated with at least one attribute of at least one source entity referenced by a relational expression of a node in the directed acyclic graph [0005]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data); generate an optimization plan that when executed combines at least two nodes of the decision structure based at least on a first node of the at least two nodes having a dependency on a second node of the at least two nodes (The directed links in the query plan represent dependency relationships (e.g., an identifier of one expression node referenced by another expression node) [0102].  The query plans can be merged to combine one or more expressions [0103]. The indentations of the expressions in the "Expression" column represent the parent/child relationship between the nodes. [0116]. optimizations can include merging components [0199]); execute the optimization plan (An optional optimization step [0199]); determine, based on the executing of the optimization plan, whether the combining of the at least two nodes reduced a processing time of the data (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: Reducing number of components corresponds to reduced processing time of data); in response to determining the combining of the at least two nodes reduced the processing time, reduce the processing time further by categorizing the nodes of the decision structure, subsequent to the combining of the at least two nodes (The processing also includes merging at least two of the collections with each other to form a third collection based on comparing relational expressions of nodes being merged [0005]. In some implementations, an optional optimization step can reduce a number of components.  For example, some optimizations can include merging components [0199]. Note: Reducing number of components corresponds to reduce the processing time).

O'Neill teaches, in an analogous system: into isolation thread pools based on node processing information, wherein each of the isolation thread pools is configured to separately process nodes categorized into each of the isolation thread pools (The thread manager 230 allows the application to create a thread pool for executing callbacks [0039]. When the networking API needs to communicate with the application, it calls the callback function to notify the application about events that have occurred, such as the receipt of data from another node [0005]); and reduce the processing time further by executing a cost-based grouping on the nodes that are categorized into the isolation thread pools, wherein the cost-based grouping executed on the nodes causes a decrease in a number of threads required to process the nodes categorized into each of the isolation thread pools (A server can spend all of its processing time handling the network session as quickly as possible. However, it may be useful for the server to limit the number of callbacks it can receive, in order to ensure that traffic received may be processed appropriately [0008]. In order to provide flexibility for a developer, a network API is provided which allows for a network event (for example, the receipt of data over the network) to be handled by one thread from among a predetermined number of dedicated threads. The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well. Thus the number of such callback events from threads that can occur at one time is limited by the number of dedicated threads specified by the application. When the number of dedicated threads created is zero, the application has control over the amount of processing time allotted to the network layer [0012].  Networking API is presented which allows a developer creating an application optionally to assign the application a thread pool. This thread pool contains a set number of dedicated threads for servicing network tasks [0020].Alternatively, the application may set the number of threads in the thread pool to zero [0021]. this thread pool thread is trying to reduce the thread count [Page 8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of O'Neill to use thread pools.  One would have been motivated to do this modification because doing so would give the benefit of having control over the amount of processing time as taught by O'Neill paragraph [0012].
Regarding claim 2, Stanfill teaches: The system of claim 1, wherein the optimization plan includes combining at least a data node and a variable node (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data).
Regarding claim 4, Stanfill teaches: The system of claim 1, wherein the executing of the optimization plan comprises: (In some implementations, an optional optimization step [0199]): performing a static optimization (In some examples, a nested aggregate compilation algorithm can convert un-nested aggregates to nested aggregates at compile time [0136]); 
		However, Stanfill does not explicitly disclose: and performing a dynamic optimization.
(The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of O'Neill to use the structure during runtime.  The same motivation that was utilized for combining Stanfill and O'Neill as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 8, Stanfill teaches: A method comprising: in response to determining that data is available for processing, retrieving a decision structure of the data (at least some collections forming a directed acyclic graph [0022]); determining, from the data, nodes of the decision structure, the nodes including data nodes and variable nodes (nodes representing respective relational expressions associated with at least one attribute of at least one source entity referenced by a relational expression of a node in the directed acyclic graph [0005]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data); generating an optimization plan for combining at least two nodes of the decision structure based at least on a first node of the at least two nodes having a dependency on a second node of the at least two nodes (The directed links in the query plan represent dependency relationships (e.g., an identifier of one expression node referenced by another expression node) [0102].  The query plans can be merged to combine one or more expressions [0103]. The indentations of the expressions in the "Expression" column represent the parent/child relationship between the nodes. [0116]. optimizations can include merging components [0199]); executing the optimization plan that combines the at least two nodes (For example, some optimizations can include merging components [0199]. The processing also includes merging at least two of the collections [005]); determining, based on the executing of the (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time); in response to determining the combining of the at least two nodes reduced the processing time, reduce the processing time further by categorizing the nodes of the decision structure (The processing also includes merging at least two of the collections with each other to form a third collection based on comparing relational expressions of nodes being merged [0005]. In some implementations, an optional optimization step can reduce a number of components.  For example, some optimizations can include merging components [0199]. Note: Reducing number of components implies reducing processing time).
However, Stanfill does not explicitly disclose: into isolation thread pools based on node processing information, wherein each of the isolation thread pools is configured to separately process nodes categorized into each of the isolation thread pools;
O'Neill teaches, in an analogous system: into isolation thread pools based on node processing information, wherein each of the isolation thread pools is configured to separately process nodes categorized into each of the isolation thread pools (The thread manager 230 allows the application to create a thread pool for executing callbacks [0039]. When the networking API needs to communicate with the application, it calls the callback function to notify the application about events that have occurred, such as the receipt of data from another node [0005]); and reducing the processing time further by executing a cost-based grouping on the nodes that are categorized into the isolation thread pools, wherein the cost-based grouping executed on the nodes causes a decrease in a number of threads required to process the nodes categorized into each of the isolation thread pools (A server can spend all of (for example, the receipt of data over the network) to be handled by one thread from among a predetermined number of dedicated threads. The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well. Thus the number of such callback events from threads that can occur at one time is limited by the number of dedicated threads specified by the application. When the number of dedicated threads created is zero, the application has control over the amount of processing time allotted to the network layer [0012].  Networking API is presented which allows a developer creating an application optionally to assign the application a thread pool. This thread pool contains a set number of dedicated threads for servicing network tasks [0020].Alternatively, the application may set the number of threads in the thread pool to zero [0021]. this thread pool thread is trying to reduce the thread count [Page 8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of O'Neill to use thread pools.  One would have been motivated to do this modification because doing so would give the benefit of having control over the amount of processing time as taught by O'Neill paragraph [0012].
Regarding claim 9, Stanfill teaches: The method of claim 8, wherein the optimization plan includes combining at least a data node and a variable node (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data).
Regarding claim 11, Stanfill teaches: The method of claim 8, wherein the executing of the optimization plan comprises: (In some implementations, an optional optimization step [0199]): performing a static optimization (In some examples, a nested aggregate compilation algorithm can convert un-nested aggregates to nested aggregates at compile time [0136]).
However, Stanfill does not explicitly disclose: and performing a dynamic optimization.
O'Neill teaches, in an analogous system: and performing a dynamic optimization (The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of O'Neill to use the structure during runtime.  The same motivation that was utilized for combining Stanfill and O'Neill as set forth in claim 1 is equally applicable to claim 11.
Regarding claim 15, Stanfill teaches: A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: (The machine-readable storage medium may be provided in the form of a non-transitory storage medium [0055]); retrieving a decision structure of data available for processing (at least some collections forming a directed acyclic graph [0022]); determining, from the data, nodes of the decision structure, the nodes including data nodes and variable nodes (nodes representing respective relational expressions associated with at least one attribute of at least one source entity referenced by a relational expression of a node in the directed acyclic graph [0005]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data); generating an optimization plan that when executed combines at (The directed links in the query plan represent dependency relationships (e.g., an identifier of one expression node referenced by another expression node) [0102].  The query plans can be merged to combine one or more expressions [0103]. The indentations of the expressions in the "Expression" column represent the parent/child relationship between the nodes. [0116]. optimizations can include merging components [0199]); executing, the optimization plan (An optional optimization step [0199]); determining, based on the executing of the optimization plan, whether the combining of the at least two nodes reduced a processing time of the data (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: Reducing number of components corresponds to reduced processing time of data); in response to determining the combining of the at least two nodes reduced the processing time, reduce the processing time further by categorizing the nodes of the decision structure (The processing also includes merging at least two of the collections with each other to form a third collection based on comparing relational expressions of nodes being merged [0005]. In some implementations, an optional optimization step can reduce a number of components.  For example, some optimizations can include merging components [0199]. Note: Reducing number of components corresponds to reduce the processing time).
However, Stanfill does not explicitly disclose: into isolation thread pools based on node processing information, wherein each of the isolation thread pools is configured to separately process nodes categorized into each of the isolation thread pools; and reduce the processing time further by executing a cost-based grouping on the nodes that are categorized into the isolation thread pools, wherein the cost-based grouping executed on the nodes causes a 
O'Neill teaches, in an analogous system: into isolation thread pools based on node processing information, wherein each of the isolation thread pools is configured to separately process nodes categorized into each of the isolation thread pools (The thread manager 230 allows the application to create a thread pool for executing callbacks [0039]. When the networking API needs to communicate with the application, it calls the callback function to notify the application about events that have occurred, such as the receipt of data from another node [0005]); and reduce the processing time further by executing a cost-based grouping on the nodes that are categorized into the isolation thread pools, wherein the cost-based grouping executed on the nodes causes a decrease in a number of threads required to process the nodes categorized into each of the isolation thread pools (A server can spend all of its processing time handling the network session as quickly as possible. However, it may be useful for the server to limit the number of callbacks it can receive, in order to ensure that traffic received may be processed appropriately [0008]. In order to provide flexibility for a developer, a network API is provided which allows for a network event (for example, the receipt of data over the network) to be handled by one thread from among a predetermined number of dedicated threads. The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well. Thus the number of such callback events from threads that can occur at one time is limited by the number of dedicated threads specified by the application. When the number of dedicated threads created is zero, the application has control over the amount of processing time allotted to the network layer [0012].  Networking API is presented which allows a developer creating an application optionally to assign the application a thread pool. This thread pool contains a set number of dedicated threads for servicing network tasks [0020].Alternatively, the application may set the number of threads in the thread pool to zero [0021]. this thread pool thread is trying to reduce the thread count [Page 8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the teachings of O'Neill to use thread pools.  One would have been motivated to do this modification because doing so would give the benefit of having control over the amount of processing time as taught by O'Neill paragraph [0012].
Regarding claim 16, Stanfill teaches: The non-transitory medium of claim 15, wherein the optimization plan includes combining at least a data node and a variable node (In some implementations, an optional optimization step can reduce a number of components. For example, some optimizations can include merging components [0199]. Note: for example, "sum(c1, c2 !=0) [0119] shows an expression with a variable and data).
Regarding claim 18, Stanfill teaches: The non-transitory medium of claim 15, wherein the executing of the optimization plan comprises: (In some implementations, an optional optimization step [0199]): performing a static optimization (In some examples, a nested aggregate compilation algorithm can convert un-nested aggregates to nested aggregates at compile time [0136]).
However, Stanfill does not explicitly disclose: and performing a dynamic optimization.
O'Neill teaches, in an analogous system: and performing a dynamic optimization (The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill to incorporate the .
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill (US20140032617 A1) in view of O'Neill (US 20040123299 A1) and further in view of Mann (US 20160204985 A1).
Regarding claim 5, the system of Stanfill and O'Neill teach: The system of claim 1 (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: wherein the isolation thread pools include an input-output (I/O) thread pool and a CPU thread pool.
Mann teaches, in an analogous system: wherein the isolation thread pools include an input-output (I/O) thread pool and a CPU thread pool (the threads in the CPU thread pool 560 may be configured and set aside for CPU-bound processes (e.g., faster or synchronous processes) while the I/O thread pool 570 may be configured and set aside for IO-bound processes [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill and O'Neill to incorporate the teachings of Mann to use CPU thread pool and I/O thread pool. One would have been motivated to do this modification because doing so would give the benefit of setting aside threads based on whether the process is CPU or I/O bound as taught by Mann paragraph [0069].
Regarding claim 12, the system of Stanfill and O'Neill teach: The method of claim 8 (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: wherein the isolation thread pools include an input-output (I/O) thread pool and a CPU thread pool.
(the threads in the CPU thread pool 560 may be configured and set aside for CPU-bound processes (e.g., faster or synchronous processes) while the I/O thread pool 570 may be configured and set aside for IO-bound processes [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill and O'Neill to incorporate the teachings of Mann to use CPU thread pool and I/O thread pool. One would have been motivated to do this modification because doing so would give the benefit of setting aside threads based on whether the process is CPU or I/O bound as taught by Mann paragraph [0069].
Regarding claim 19, the system of Stanfill and O'Neill teach: The non-transitory medium of claim 15 (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: wherein the isolation thread pools include an input-output (I/O) thread pool and a CPU thread pool.
Mann teaches, in an analogous system: wherein the isolation thread pools include an input-output (I/O) thread pool and a CPU thread pool (the threads in the CPU thread pool 560 may be configured and set aside for CPU-bound processes (e.g., faster or synchronous processes) while the I/O thread pool 570 may be configured and set aside for IO-bound processes [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill and O'Neill to incorporate the teachings of Mann to use CPU thread pool and I/O thread pool. One would have been motivated to do this modification because doing so would give the benefit of setting aside threads based on whether the process is CPU or I/O bound as taught by Mann paragraph [0069].

Claims 3, 6, 7, 10, 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill (US20140032617 A1) in view of O'Neill (US 20040123299 A1) and further in view of Branson et al (US 20140122559 A1).
Regarding claim 3, the system of Stanfill and O'Neill teach: The system of claim 1 (as shown above).
However, the system of Stanfill and O'Neill does not explicitly disclose: wherein executing the instructions further causes the system to: update the optimization plan in response to the combining of the at least two nodes increasing the processing time.
Branson teaches, in an analogous system: wherein executing the instructions further causes the system to: update the optimization plan in response to the combining of the at least two nodes increasing the processing time (group tuples based on a trial and error method to optimize tuple grouping within an operator graph of a streaming application, according to some embodiments [0055].  At operation 850, the grouping manager 332 may modify the trial runtime grouping condition and repeat operations 830 and 840. In some embodiments, operations 830-850 may be repeated n number of times before the operation 800 is ended. The number n may be based on the potential number of grouping combinations. In other embodiments, the operation 800 may run for a period of time, at the end of which the trial runtime grouping condition providing the best performance may be retained [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson to group tuples based on a trial and error method to optimize tuple grouping. One would have been motivated to do this modification because doing 
Regarding claim 6, the system of Stanfill and O'Neill teach: The system of claim 1, wherein executing the instructions further causes the system to: determine, based on the node processing information, groups for the cost-based grouping of the nodes, (as shown above).
However, the system of Stanfill and O'Neill does not explicitly disclose: wherein the node processing information includes a CPU time and a waiting time, and wherein nodes with lower CPU times are grouped together in the cost-based grouping.
Branson teaches, in an analogous system: wherein the node processing information includes a CPU time and a waiting time, and wherein nodes with lower CPU times are grouped together in the cost-based grouping (At operation 810, a grouping manager, e.g., grouping manager 332 (FIG. 3), may be configured to take a performance metric baseline P.sub.0. The performance metric baseline may include information relating to a portion of the application or the entire application, according to some embodiments. Performance metrics may include, for example, CPU utilization, number of processing elements on a compute node, network interface controller/card (NIC) bandwidth remaining, or other similar performance indicators. In some embodiments, the performance metrics may also include information regarding processing times, such as the average amount of time a tuple spends in an operator graph, the average amount of time an operator takes to process a tuple, the average amount of time a group of operators takes to process a tuple, or other similar indicators of the streaming application's performance. ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson’s grouping manager the benefit of which would result in 
Regarding claim 7, the system of Stanfill and O'Neill teach: The system of claim 1, wherein executing the instructions further causes the system to: update the optimization plan of the at least two nodes, (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: based on new system configuration updates received.
Branson teaches, in an analogous system: based on new system configuration updates received (Operation 630 may generally be considered a trial and error method of optimizing runtime tuple grouping based on system performance metrics [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson’s method of optimizing runtime tuple grouping. One would have been motivated to do this modification because doing so would give the benefit of improving the performance of an application as taught by Branson paragraph [0046].
Regarding claim 10, Stanfill teaches: The method of claim 8 (as shown above).
However, the system of Stanfill and O'Neill does not explicitly disclose: further comprising: updating the optimization plan in response to the combining of the at least two nodes increasing the processing time.
Branson teaches, in an analogous system: further comprising: updating the optimization plan in response to the combining of the at least two nodes increasing the processing time (group tuples based on a trial and error method to optimize tuple grouping within an operator graph of a streaming application, according to some embodiments [0055].  At operation 850, the grouping manager 332 may modify the trial runtime grouping condition and repeat operations 830 and 840. In some embodiments, operations 830-850 may be repeated n number of times before the operation 800 is ended. The number n may be based on the potential number of grouping combinations. In other embodiments, the operation 800 may run for a period of time, at the end of which the trial runtime grouping condition providing the best performance may be retained [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson to group tuples based on a trial and error method to optimize tuple grouping. One would have been motivated to do this modification because doing so would give the benefit of retaining the best performance as taught by Branson paragraph [0058].
Regarding claim 13, the system of Stanfill and O'Neill teach: The method of claim 8, further comprising: determining, based on the node processing information, groups for the cost-based grouping of the nodes, (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: wherein the node processing information includes a CPU time and a waiting time, and wherein nodes with lower CPU times are grouped together in the cost-based grouping.
Branson teaches, in an analogous system: wherein the node processing information includes a CPU time and a waiting time, and wherein nodes with lower CPU times are grouped together in the cost-based grouping (At operation 810, a grouping manager, e.g., grouping manager 332 (FIG. 3), may be configured to take a performance metric baseline P.sub.0. The performance metric baseline may include information relating to a portion of the application or the entire application, according to some embodiments. Performance metrics may include, for example, CPU utilization, number of processing elements on a compute node, network interface controller/card (NIC) bandwidth remaining, or other similar performance indicators. In some embodiments, the performance metrics may also include information regarding processing times, such as the average amount of time a tuple spends in an operator graph, the average amount of time an operator takes to process a tuple, the average amount of time a group of operators takes to process a tuple, or other similar indicators of the streaming application's performance. ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson’s grouping manager the benefit of which would result in being able to use performance metrics like CPU utilization.  One would have been motivated to do this modification because doing so would give the benefit of improving the performance of an application as taught by Branson paragraph [0023].
Regarding claim 14, the system of Stanfill and O'Neill teach: The method of claim 8, further comprising: updating the optimization plan of the at least two nodes, (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: based on new system configuration updates received.
Branson teaches, in an analogous system: based on new system configuration updates received (Operation 630 may generally be considered a trial and error method of optimizing runtime tuple grouping based on system performance metrics [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson’s method of optimizing runtime tuple grouping. One 
Regarding claim 17, Stanfill teaches: The non-transitory medium of claim 15 (as shown above).
However, the system of Stanfill and O'Neill does not explicitly disclose: the operations further comprising: updating the optimization plan in response to the combining of the at least two nodes increasing the processing time.
Branson teaches, in an analogous system: the operations further comprising: updating the optimization plan in response to the combining of the at least two nodes increasing the processing time (group tuples based on a trial and error method to optimize tuple grouping within an operator graph of a streaming application, according to some embodiments [0055].  At operation 850, the grouping manager 332 may modify the trial runtime grouping condition and repeat operations 830 and 840. In some embodiments, operations 830-850 may be repeated n number of times before the operation 800 is ended. The number n may be based on the potential number of grouping combinations. In other embodiments, the operation 800 may run for a period of time, at the end of which the trial runtime grouping condition providing the best performance may be retained [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson to group tuples based on a trial and error method to optimize tuple grouping. One would have been motivated to do this modification because doing so would give the benefit of retaining the best performance as taught by Branson paragraph [0058].
claim 20, the system of Stanfill and O'Neill teach: The non-transitory medium of claim 15, the operations further comprising: determining, based on the node processing information, the cost-based grouping of the at least two nodes, (as shown above).
However, the system of Stanfill and O'Neill do not explicitly disclose: wherein the node processing information includes a CPU time and a waiting time, and wherein nodes with lower CPU times are grouped together.
Branson teaches, in an analogous system: wherein the node processing information includes a CPU time and a waiting time, and wherein nodes with lower CPU times are grouped together (At operation 810, a grouping manager, e.g., grouping manager 332 (FIG. 3), may be configured to take a performance metric baseline P.sub.0. The performance metric baseline may include information relating to a portion of the application or the entire application, according to some embodiments. Performance metrics may include, for example, CPU utilization, number of processing elements on a compute node, network interface controller/card (NIC) bandwidth remaining, or other similar performance indicators. In some embodiments, the performance metrics may also include information regarding processing times, such as the average amount of time a tuple spends in an operator graph, the average amount of time an operator takes to process a tuple, the average amount of time a group of operators takes to process a tuple, or other similar indicators of the streaming application's performance. ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stanfill in view of O'Neill to incorporate the teachings of Branson’s grouping manager the benefit of which would result in being able to use performance metrics like CPU utilization.  One would have been motivated to 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the cited references fail to teach at least the following limitations recited in amended claim 1: “reduce the processing time further by executing a cost-based grouping on the nodes that are categorized into the isolation thread pools, wherein the cost-based grouping executed on the nodes causes a decrease in a number of threads required to process the nodes categorized into each of the isolation thread pools”. Examiner respectfully disagrees. O'Neill teaches “reduce the processing time further by executing a cost-based grouping on the nodes that are categorized into the isolation thread pools, wherein the cost-based grouping executed on the nodes causes a decrease in a number of threads required to process the nodes categorized into each of the isolation thread pools” in paragraphs [0008, 0012, 0021] and Page 8. In paragraphs [0008, 0012, 0021] and Page 8 it is stated that A server can spend all of its processing time handling the network session as quickly as possible. However, it may be useful for the server to limit the number of callbacks it can receive, in order to ensure that traffic received may be processed appropriately [0008]. In order to provide flexibility for a developer, a network API is provided which allows for a network event (for example, the receipt of data over the network) to be handled by one thread from among a predetermined number of dedicated threads. The number of dedicated threads is specified by the application at runtime and can be modified at runtime as well. Thus the number of such callback events from threads that can occur at one time is limited by the number of dedicated threads specified by the application. When the number of dedicated threads 
Hence, the combination of Stanfill, O'Neill, Mann, and Branson teach every element of the amended claims 1-20 as shown above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2122                                                                                                                                                                                         
/ERIC NILSSON/               Primary Examiner, Art Unit 2122